Case 6:19-cv-00398-ACC-GJK Document 36 Filed 12/02/19 Page 1 of 1 PageID 175




                            UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

MICHELOB MALDONADO,

                        Plaintiff,

v.                                                        Case No: 6:19-cv-398-Orl-22GJK

COMPETITIVE EDGE GROUP, INC.
and FRED R. BOOTHBY,

                        Defendants.


                                            ORDER

       This cause came on for consideration without oral argument on the following motion:

       MOTION:          JOINT MOTION FOR COURT APPROVAL OF
                        SETTLEMENT AGREEMENT AND FOR ORDER OF
                        DISMISSAL WITH PREJUDICE (Doc. No. 31)

       FILED:           November 18, 2019



       THEREON it is ORDERED that the motion is DENIED as moot. On
       November 27, the parties filed a Renewed Joint Motion for Court Approval of
       Settlement Agreement and for Order of Dismissal with Prejudice. Doc. No. 35.

       DONE and ORDERED in Orlando, Florida, on December 2, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties
